Citation Nr: 0804423	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  03-23 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent prior to May 11, 2001, and in excess of 70 percent 
thereafter the service-connected post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
RO that granted service connection for PTSD and evaluated the 
condition as 50 percent disabling effective on January 13, 
1997.  The veteran perfected a timely appeal of this 
determination to the Board.  

In August 2005, the RO increased the evaluation to 70 percent 
disabling effective on May 11, 2001.  

Since the veteran has appealed the initial disability rating 
assigned following the grant of service connection for PTSD, 
the Board has framed this issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  



FINDINGS OF FACT

1.  For the period from January 13, 1997 to May 10, 2001, the 
veteran's signs and symptoms of PTSD, while productive of 
social impairment, isolation, anxiety, anger, and other 
symptoms of PTSD, were not manifested by such symptoms as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting).  

2.  For the period from May 11, 2001, the veteran's signs and 
symptoms of PTSD, while productive of worsening symptoms, 
were not manifested by total occupational and social 
impairment; gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including the maintenance of minimal 
personal hygiene; disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 50 percent from January 13, 1997 through May 10, 
2001 or in excess of 70 percent beginning on May 11, 2001 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 
4.130 including Diagnostic Code 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in August 2003 and May 2004, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim.  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

Here, the Board notes that VA provided complete VCAA notice 
with respect to the veteran's claim after the initial 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the June 2005 
supplemental statement of the case and prior to the 
certification of the veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies to claims for increased rating as well.  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.   In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, VA examinations, and 
statements submitted by the veteran and his representative in 
support of the claim.  In addition, the Board notes that this 
matter has been remanded for additional development, to 
include an additional VA examination.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Initial rating claim

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In this case, the service-connected PTSD is currently rated 
as 50 percent disabling from January 13, 1997 through May 10, 
2001 and as 70 percent disabling on May 11, 2001, under 
Diagnostic Code 9411.  

Under this code, a 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the service-connected PTSD does not warrant an evaluation in 
excess of 50 percent from January 13, 1997 through May 10, 
2001 or 70 percent disabling beginning on May 11, 2001.  

The medical evidence prior to May 11, 2001 consist primarily 
of outpatient medical and treatment records, and a VA 
examination dated in June 1986.  These records indicate that 
the veteran's psychiatric symptoms included rage, recurrent 
dreams, inability to maintain interpersonal relationships, 
impulsiveness, and affective instability.  

The veteran had been noted to have been married 4 times, as 
of June 1986 and to have had 25 jobs since service.  He was 
also noted to have made at least two suicide attempts and had 
been hospitalized on several occasions with complaints of 
visual hallucinations and nervousness.  As of 1981, the 
veteran was noted to have longstanding diagnoses of 
antisocial personality and poly substance abuse, including 
alcohol and street drugs.  The veteran was also noted to 
isolate socially, and have episodes of extreme hyperactivity 
with excessive energy and going for days without sleep.  

A January 1986 treatment report of the veteran's private 
physician indicated that the veteran suffers from a number of 
behavioral problems related to his military service, and 
indicated that the veteran may suffer from PTSD.  The veteran 
was described as having difficulty sleeping with dreams 
related to military issues, anger control problems, 
employment and relationship instability, anxiety, and 
aggressive behaviors.  

A June 1986 examination report did not diagnose PTSD, but did 
report many of the veteran's symptoms, as noted.  The report, 
however, also noted that the veteran was married and employed 
as a truck driver.  He was neat in appearance, although 
restless with marked pressure of speech.  

The veteran was noted to be anxious, depressed, hyperaroused 
and prone to crying spells.  The veteran was noted to be 
correctly oriented, with no evidence of impairment of 
cognition.  There were no hallucinations, and insight and 
judgment were indicated to be adequate.  The veteran was 
diagnosed with affective disorder, dysthymic disorder, 
depression with anxiety, and paranoid personality.  

In addition, a VA outpatient mental status examination, dated 
in September 1997 indicated that the veteran was oriented as 
to time, place and person, demonstrated good control, 
displayed no agitation, was talkative, with no evidence of 
psychosis, and no suicidal or homicidal ideation.  Insight 
and judgment were indicated to be normal.  
 
The medical evidence dated from May 11, 2001 consists 
primarily of two VA examinations dated in May 2001 and 
January 2005.  

The May 11, 2001 VA examiner noted the veteran's reported 
personal, military and medical history.  He was noted to be 
married with custody of a daughter from a previous marriage.  
He had been hospitalized on five previous occasions in 
connection with episodes of anger, irritability, depression 
and suicidal ideation.  

The veteran also reported having frequent nightmares and 
flashbacks about a personal assault in service where he was 
involved in a fight with another soldier.  He had 
hypervigilance, intrusive recollections, and occasional panic 
episodes related to his symptoms.  The veteran was noted to 
have a past history of multiple drug use, including marijuana 
and hallucinogens.  

Upon examination, the veteran's appearance was indicated to 
be grossly within normal limits.  His attire was casual and 
appropriate and his hygiene appeared good.  

The veteran was cooperative and answered all questions 
appropriately.  His speech was indicated to be at times 
rambling and tangential, but otherwise generally relevant and 
coherent.  The thought processes were indicated to be 
rational, coherent, and goal-oriented, and there was no 
evidence of hallucinations or delusions.  There was also no 
evidence of specific obsessions, compulsions, phobias, or 
ritualistic behaviors.  

The veteran was oriented three times.  The veteran did 
somewhat poorly on simple short-term memory and concentration 
tasks that the examiner stated was due to anxiety noted 
during the examination.  His mood was anxious, his affect was 
constricted, and the veteran was noted to have a history of 
maintaining appropriate affective control in social 
situations.  

The veteran was also noted to have PTSD symptoms, including 
nightmares, intrusive recollections, difficulty remembering 
many aspects of his in-service trauma, detachment and 
estrangement from others, restricted range of affect, marked 
sleep and concentration problems, hypervigilance, exaggerated 
startle response, irritability and anger.  

The examiner indicated that the veteran's symptoms were of 
moderate to severe degree.  The veteran denied having 
suicidal or homicidal ideation, and his impulse control was 
indicated to marginally intact.  The veteran was diagnosed 
with PTSD, chronic, moderate-severe with associated symptoms 
of depression, and occasional panic symptoms.  He was 
assigned a GAF score of 50.  

The May 2001 examiner also submitted an addendum to his 
examination report dated in March 2002.  In this addendum, 
the examiner essentially confirmed the findings of the May 
2001 report.  

In January 2005, the veteran was again afforded a VA 
examination in connection with his claim.  The examiner 
indicated that the claims file had been reviewed in 
connection with the examination and report.  The examiner 
recorded the veteran's medical history and reviewed the 
veteran's recent outpatient treatment reports.  The examiner 
indicated that the veteran reported ongoing PTSD symptoms of 
a severe nature, including hyperarousal, marked social 
avoidance, emotional detachment, marked anger, 
hypervigilance, and sleep problems, among others.  

Upon examination, the veteran's appearance, attitude, and 
behaviors were grossly within normal limits.  The veteran's 
grooming appeared somewhat limited with a disheveled look and 
several days of unkempt beard growth.  The veteran was 
cooperative, but made poor eye contact.  The veteran was 
noted to be anxious, but his sensorium appeared to be intact.  

The veteran's speech was markedly tangential, rambling, and 
shaky, with difficulty focusing his thoughts and articulating 
them.  The veteran's thought processes were grossly rational 
and coherent, with no evidence of hallucinations or 
delusions.  There was also no evidence of specific 
obsessions, compulsions, phobias, or ritualistic behaviors.  

The veteran was oriented times four, but he could not do 
simple tasks of short-term memory and concentration due to 
marked anxiety.  The veteran's intellect was estimated to be 
in the average range.  The veteran was noted to be severely 
anxious, with an over-controlled affect.  

The veteran's PTSD symptoms were indicated to be severe, with 
nightmares most every night, intrusive recollections, 
recurring flashbacks, marked social avoidance, detachment, 
strained relationships (e.g., with his wife), irritability 
and anger, poor impulse control, severe hypervigilance, 
exaggerated startle response, severe sleep disturbance, 
impaired concentration, recurring anxiety, and a history of 
depression and suicidal ideation.  

The veteran was diagnosed with PTSD, chronic and severe, with 
associated anxiety, panic, and depression.  He was assigned a 
GAF score of 46.  

With respect to the GAF scores noted in the VA examinations, 
a GAF score of 41 to 50, indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 51 to 60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

A GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Based on review of the evidence of record, the Board finds 
that entitlement to an evaluation in excess of 50 percent 
from January 13, 1997 through May 10, 2001, and an evaluation 
in excess of 70 percent beginning on May 11, 2001, has not 
been shown.  

For the period prior to May 11, 2001, the evidence of record 
indicates that the veteran had symptoms including rage, 
recurrent dreams, difficulty maintaining  interpersonal 
relationships, impulsiveness, and affective instability.  He 
had been noted to have been married four times and to have 
had at least 25 jobs since service.  

The veteran was also noted to have made suicide attempts, and 
had a history of complaints of visual hallucinations, 
nervousness and diagnoses of antisocial personality and poly 
substance abuse.  He was noted to isolate socially, be 
hyperactive, have behavior problems, sleep difficulties, 
anger control problems, employment and relationship 
instability, anxiety, depression, and aggressive behaviors.  

On the other hand, the veteran, on examination, was indicated 
to be neat in appearance, correctly oriented, with good 
control and no evidence of impairment of cognition, with no 
evidence of hallucinations, and insight and judgment were 
indicated to be adequate.  The veteran was also noted to be 
married and employed.  

The evidence prior to May 11, 2001, however, does not 
indicate obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  

For the period from May 11, 2001, the evidence of record 
indicates that, in addition to the symptoms noted, the 
service-connected PTSD symptoms increased, with the veteran 
reporting increased nightmares and flashbacks, and panic 
attacks.  The veteran reported sleep disturbances and 
increased nightmares.  The veteran also indicated exaggerated 
startle response, hypervigilance, intrusive thoughts, some 
memory difficulties, irritability and anger.  

When examined, the veteran was noted to be extremely anxious 
and depressed.  His attention was intact and he was oriented 
times three.  The veteran was noted to have the ability to 
maintain minimum personal hygiene.  He was noted to be 
socially isolated, irritable, angry and anxious.  

From May 11, 2001, however, the evidence, while showing 
increased symptoms, does not indicate total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric condition 
reflects an exceptional or unusual a disability picture as to 
warrant the assignment of a higher evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is 
no indication that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since the grant of 
service connection.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  



ORDER

An increased initial rating in excess of 50 percent from 
January 13, 1997 through May 10, 2001 or in excess of 70 
percent beginning on May 11, 2001, for the service-connected 
PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


